DETAILED ACTION
Applicant’s election without traverse of ostreolysin in the reply filed on 1 June 2022 is acknowledged.  However, are was found on both ostreolysin and pleurotolysin A, so both are examined.   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 33 is objected to because of the following informalities:  
In claim 33, in lines 4 and 8 the comma should be removed after “ostreolysin”, and in line 8 the comma should be removed after “pleurotolysin A”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33, 37-38, 46, 49, 51-53 and 71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, without significantly more. This judicial exception is not integrated into a practical application. The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Parent claim 33 encompasses applying a composition comprising a plurality of ostreolysin molecules, a plurality of pleurotolysin B molecules, and a carrier to a plant, where the ostreolysin and pleurotolysin B have at least 95% identity to SEQ ID NOs:1 and 4, respectively.
SEQ ID NOs:1 and 4 are naturally occurring proteins in Pleurotus ostreatus (sequence listing).  In nature P. ostreatus grows on trees (OECD, 2005, Series on Harmonisation of Regulatory Oversight in Biotechnology No. 34, Consensus Document on the Biology of Pleurotus spp. (Oyster Mushroom),  https://www.oecd.org/env/ehs/biotrack/46815828.pdf; see pg 13, paragraph 2).  When it produces the proteins of SEQ ID NOs:1 and 4, they are applied to the trees.  Thus, application of the proteins is a process of nature.
Claim 33 recites the additional element that a carrier is also applied to the plant.  However, the naturally occurring mushroom itself and its components are such carriers.  Thus, this claim is not directed to significantly more than a process of nature.
Claims 37-38 and 46 merely limit the sequence of the ostreolysin and pleurotolysin B proteins to SEQ ID NOs:1 and 4.  However, as SEQ ID NOs:1 and 4 are products of nature, as discussed above, these limitations do not distinguish the claims from processes of nature.  Thus, these claims are not directed to significantly more than a process of nature.
Claim 49 recites the additional element that the ratio of ostreolysin to pleurotolysin B range from 3:1 to 1000:1.  However, at least the lower end of these ratios can occur in nature, these limitations do not distinguish the claims from processes of nature.  Thus, these claims are not directed to significantly more than a process of nature.
Claims 51-53 recite the additional elements that the insect controlled by the application is an herbivorous insect or the larva of imago of the insect.  However, these limitations merely recite an intended effect of the method of applying the compositions comprising the proteins to plants.  They do not distinguish the claims from processes of nature.  Thus, these claims are not directed to significantly more than a process of nature.
Claim 71 recites the additional element that the plant is a crop plant.  However, trees are grown as crop plants and trees growing in the wild are viewed as crops, for example. in forestry.  Thus, this claim is not directed to significantly more than a process of nature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising applying a composition comprising ostreolysin or pleurotolysin A, pleurotolysin B, and a carrier, where the ratio of ostreolysin or pleurotolysin A to pleurotolysin B range from 3:1 to 1000:1, does not reasonably provide enablement for a method comprising expressing ostreolysin or pleurotolysin A and pleurotolysin B in a plant, where the ratio of ostreolysin or pleurotolysin A to pleurotolysin B range from 3:1 to 1000:1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claims are broadly drawn to a method comprising applying a composition comprising ostreolysin or pleurotolysin A, pleurotolysin B, and a carrier or a method comprising expressing ostreolysin or pleurotolysin A and pleurotolysin B in a plant, where the ratio of ostreolysin or pleurotolysin A to pleurotolysin B range from 3:1 to 1000:1.
The instant specification fails to provide guidance for a method of transforming a plant with nucleic acids encoding ostreolysin or pleurotolysin A and pleurotolysin B, where the resulting plant expresses the ostreolysin or pleurotolysin A and pleurotolysin B in a ratio that ranges from 3:1 to 1000:1.   The instant specification fails to teach regulatory sequences that would permit expression ostreolysin or pleurotolysin A and pleurotolysin B at different levels.
As the specification does not describe the transformation of any plant with a nucleic acids encoding ostreolysin or pleurotolysin A and pleurotolysin B, where the resulting plant expresses the ostreolysin or pleurotolysin A and pleurotolysin B in a ratio that ranges from 3:1 to 1000:1, undue trial and error experimentation would be required to screen through the myriad of regulatory elements or other nucleic acids/components to find those that resulted in a ratio of ostreolysin or pleurotolysin A and pleurotolysin B that ranges from 3:1 to 1000:1, if such plants are even obtainable.
Given the claim breath, unpredictability in the art, and lack of guidance in the specification as discussed above, the instant invention is not enabled throughout the full scope of the claims.
Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Neither the instant specification nor the originally filed claims appear to provide support for a method comprising expressing ostreolysin or pleurotolysin A and pleurotolysin B in a plant, where the ratio of ostreolysin or pleurotolysin A to pleurotolysin B range from 3:1 to 1000:1.  
The specification and the originally filed claims only provide support for this ratio when the method comprises applying a composition comprising ostreolysin or pleurotolysin A, pleurotolysin B, and a carrier to a plant (see, originally filed claim 49; the paragraph spanning pg 21-22; pg 26, lines 17-21, which is in the context of the composition, see pg 25, line 22, to pg 27, line 29)  
Thus, such expressing the proteins in such a ratio constitutes NEW MATTER.  In response to this rejection, Applicant is required to point to support for the concept or to cancel the new matter.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 33, 37-40, 46, 49, 51-53, 56-60, 62 and 71-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claim 33 lacks antecedent basis for the limitation “the aegerolysin family” in line 3.
Claim 33 is indefinite in its recitation of “expressing … in a plant” in lines 6-9.  Expression is an action of the plant.  It is not clear what the practitioner does.  
Claim 49 lacks antecedent basis for the limitation “the member of the MACPF superfamily” as that language was deleted from parent clam 33.
Claim 49 is indefinite in its recitation of “where the molar ratio between the member of the aegerolysin family and the member of the MACPF superfamily s in the range from about 3:1 to about 1000:1.”  When the method is one of expressing the proteins in a plant, it is not clear where the ratio occurs.  If the ratio falls within that range in one plant part, but is outside that range elsewhere in the plant such that the ratio in the plant as a whole is outside the range, it is not clear if that is encompassed by the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 39, 46, 49, 51-53, 56, 58-60, 62, 71-72 and 74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bing et al ( 2008, US 7,323,556) in view of Lukoyanova et al (2015, PLoS Biol 13(2): e1002049. doi: 10.137 1/journal.pbio. 1002049), Sakurai et al A (2008, GenBank BAD66666), Sakurai et al B (2008, GenBank BAD66669), and Centre for Advanced Molecular Imaging (2015, https://imagingcoe.org/carnivorous-mushrooms-reveal-human-immune-trick/).
The claims are drawn to a method comprising expressing a pleurotolysin A with 95% identity to SEQ ID NO:2 and a pleurotolysin B with 95%-100% identity to SEQ ID NO:4 in a plant, including corn.
Bing et al teach transformation of maize with a construct encoding both subunits of the Cry34/35 Ab1 binary toxin to produce western corn rootworm resistance plants (example 1).  Bing et al do not teach transforming maize with a construct encoding pleurotolysin A and pleurotolysin B.
Lukoyanova et al teach pleurotolysin subunits pleurotolysin A (PlyA) and pleurotolysin B (PlyB), where PlyB is the MACPF subunit (pg 3, (4) which act together to form a lytic pore (Figure 6).  PlyA and PlyB have 98.7% and 100% identity to SEQ ID NO:2 and 4, respectively:  
Q8X1M9_PLEOS
ID   Q8X1M9_PLEOS            Unreviewed;       138 AA.
AC   Q8X1M9;
DT   01-MAR-2002, integrated into UniProtKB/TrEMBL.
DT   01-MAR-2002, sequence version 1.
DT   25-MAY-2022, entry version 51.
DE   SubName: Full=Pleurotolysin A {ECO:0000313|EMBL:BAD66666.1};
DE   SubName: Full=PriA {ECO:0000313|EMBL:AAL57035.1};
GN   Name=PlyA {ECO:0000313|EMBL:BAD66668.1};
GN   Synonyms=plyA {ECO:0000313|EMBL:BAD66666.1};
OS   Pleurotus ostreatus (Oyster mushroom) (White-rot fungus).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Agaricomycotina; Agaricomycetes;
OC   Agaricomycetidae; Agaricales; Pleurotaceae; Pleurotus.
OX   NCBI_TaxID=5322 {ECO:0000313|EMBL:AAL57035.1};
RN   [1] {ECO:0000313|EMBL:AAL57035.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Ma A.M., Kwan H.S.H.;
RL   Submitted (DEC-2000) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:BAD66666.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=15245918;
RA   Sakurai N., Kaneko J., Kamio Y., Tomita T.;
RT   "Cloning, expression, and pore-forming properties of mature and precursor
RT   forms of pleurotolysin, a sphingomyelin-specific two-component cytolysin
RT   from the edible mushroom Pleurotus ostreatus.";
RL   Biochim. Biophys. Acta 1679:65-73(2004).
RN   [3] {ECO:0007829|PDB:4OEB, ECO:0007829|PDB:4V2T}
RP   X-RAY CRYSTALLOGRAPHY (1.85 ANGSTROMS).
RX   PubMed=25654333; DOI=10.1371/JOURNAL.PBIO.1002049;
RA   Lukoyanova N., Kondos S.C., Farabella I., Law R.H., Reboul C.F.,
RA   Caradoc-Davies T.T., Spicer B.A., Kleifeld O., Traore D.A., Ekkel S.M.,
RA   Voskoboinik I., Trapani J.A., Hatfaludi T., Oliver K., Hotze E.M.,
RA   Tweten R.K., Whisstock J.C., Topf M., Saibil H.R., Dunstone M.A.;
RT   "Conformational changes during pore formation by the perforin-related
RT   protein pleurotolysin.";
RL   PLoS Biol. 13:e1002049-e1002049(2015).
CC   -!- SIMILARITY: Belongs to the aegerolysin family.
CC       {ECO:0000256|ARBA:ARBA00010795}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AF331453; AAL57035.1; -; mRNA.
DR   EMBL; AB177869; BAD66666.1; -; mRNA.
DR   EMBL; AB177871; BAD66668.1; -; Genomic_DNA.
DR   PDB; 4OEB; X-ray; 1.85 A; A/B/C/D=1-138.
DR   PDB; 4V2T; EM; 11.00 A; 0/2/3/5/6/8/9/B/C/E/F/H/I/K/L/N/O/Q/R/T/U/W/X/Z/b/c=2-136.
DR   PDB; 4V3A; EM; 15.00 A; A/B=2-136.
DR   PDB; 4V3M; EM; 17.00 A; A/B=2-136.
DR   PDB; 4V3N; EM; 14.00 A; A/B=2-136.
DR   PDBsum; 4OEB; -.
DR   PDBsum; 4V2T; -.
DR   PDBsum; 4V3A; -.
DR   PDBsum; 4V3M; -.
DR   PDBsum; 4V3N; -.
DR   TCDB; 1.C.97.1.1; the pleurotolysin pore-forming (pleurotolysin) family.
DR   VEuPathDB; FungiDB:PLEOSDRAFT_1090164; -.
DR   GO; GO:0019836; P:hemolysis by symbiont of host erythrocytes; IEA:InterPro.
DR   InterPro; IPR009413; Aegerolysin-typ.
DR   Pfam; PF06355; Aegerolysin; 1.
DR   PIRSF; PIRSF007951; PIRSF007951; 1.
PE   1: Evidence at protein level;
KW   3D-structure {ECO:0007829|PDB:4OEB, ECO:0007829|PDB:4V2T}.
SQ   SEQUENCE   138 AA;  15136 MW;  D8925B0E6AE1968C CRC64;

  Query Match             98.7%;  Score 739;  DB 12;  Length 138;
  Best Local Similarity   98.6%;  
  Matches  136;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MAYAQWVIIIIHNVGSKDVKIVNLKPSWGKLHADGDKDTEVSASKYEGTVIKPDEKLQIN 60
              ||||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||
Db          1 MAYAQWVIIIIHNVGSKDVKIKNLKPSWGKLHADGDKDTEVSASKYEGTVIKPDEKLQIN 60

Qy         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKANTWTVSGSNTKWMIEYSGQN 120
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||
Db         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKTNTWTVSGSNTKWMIEYSGQN 120

Qy        121 LDSGALGTITVDTLKKGN 138
              ||||||||||||||||||
Db        121 LDSGALGTITVDTLKKGN 138

Q5W9E8_PLEOS
ID   Q5W9E8_PLEOS            Unreviewed;       523 AA.
AC   Q5W9E8;
DT   07-DEC-2004, integrated into UniProtKB/TrEMBL.
DT   07-DEC-2004, sequence version 1.
DT   19-JAN-2022, entry version 46.
DE   SubName: Full=Pleurotolysin B {ECO:0000313|EMBL:BAD66667.1};
DE   SubName: Full=Precursor of pleurotolysin B {ECO:0000313|EMBL:BAD66669.1};
GN   Name=plyB {ECO:0000313|EMBL:BAD66669.1};
OS   Pleurotus ostreatus (Oyster mushroom) (White-rot fungus).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Agaricomycotina; Agaricomycetes;
OC   Agaricomycetidae; Agaricales; Pleurotaceae; Pleurotus.
OX   NCBI_TaxID=5322 {ECO:0000313|EMBL:BAD66669.1};
RN   [1] {ECO:0000313|EMBL:BAD66669.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=15245918;
RA   Sakurai N., Kaneko J., Kamio Y., Tomita T.;
RT   "Cloning, expression, and pore-forming properties of mature and precursor
RT   forms of pleurotolysin, a sphingomyelin-specific two-component cytolysin
RT   from the edible mushroom Pleurotus ostreatus.";
RL   Biochim. Biophys. Acta 1679:65-73(2004).
RN   [2] {ECO:0007829|PDB:4OEJ, ECO:0007829|PDB:4OV8}
RP   X-RAY CRYSTALLOGRAPHY (2.15 ANGSTROMS) OF 49-523.
RX   PubMed=25654333; DOI=10.1371/JOURNAL.PBIO.1002049;
RA   Lukoyanova N., Kondos S.C., Farabella I., Law R.H., Reboul C.F.,
RA   Caradoc-Davies T.T., Spicer B.A., Kleifeld O., Traore D.A., Ekkel S.M.,
RA   Voskoboinik I., Trapani J.A., Hatfaludi T., Oliver K., Hotze E.M.,
RA   Tweten R.K., Whisstock J.C., Topf M., Saibil H.R., Dunstone M.A.;
RT   "Conformational changes during pore formation by the perforin-related
RT   protein pleurotolysin.";
RL   PLoS Biol. 13:e1002049-e1002049(2015).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AB177870; BAD66667.1; -; mRNA.
DR   EMBL; AB177872; BAD66669.1; -; Genomic_DNA.
DR   PDB; 4OEJ; X-ray; 2.20 A; A=1-523.
DR   PDB; 4OV8; X-ray; 2.15 A; A=49-523.
DR   PDB; 4V2T; EM; 11.00 A; 1/4/7/A/D/G/J/M/P/S/V/Y/a=50-523.
DR   PDB; 4V3A; EM; 15.00 A; C=49-523.
DR   PDB; 4V3M; EM; 17.00 A; C=1-523.
DR   PDB; 4V3N; EM; 14.00 A; C=49-523.
DR   PDBsum; 4OEJ; -.
DR   PDBsum; 4OV8; -.
DR   PDBsum; 4V2T; -.
DR   PDBsum; 4V3A; -.
DR   PDBsum; 4V3M; -.
DR   PDBsum; 4V3N; -.
DR   SMR; Q5W9E8; -.
DR   TCDB; 1.C.97.1.1; the pleurotolysin pore-forming (pleurotolysin) family.
DR   VEuPathDB; FungiDB:PLEOSDRAFT_1090161; -.
DR   InterPro; IPR020864; MACPF.
DR   InterPro; IPR040971; PlyB_C.
DR   Pfam; PF01823; MACPF; 1.
DR   Pfam; PF18684; PlyB_C; 1.
DR   PROSITE; PS51412; MACPF_2; 1.
PE   1: Evidence at protein level;
KW   3D-structure {ECO:0007829|PDB:4OEJ, ECO:0007829|PDB:4OV8}.
FT   DOMAIN          34..356
FT                   /note="MACPF"
FT                   /evidence="ECO:0000259|PROSITE:PS51412"
FT   REGION          499..523
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   523 AA;  57094 MW;  67B9713731376D51 CRC64;

  Query Match             100.0%;  Score 2694;  DB 12;  Length 523;
  Best Local Similarity   100.0%;  
  Matches  523;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEAVLSRQAATAEAIGRFQDSSTSVGLVAGSPSTRIRRQADNVVLKSTSQAGDTLNDVIQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEAVLSRQAATAEAIGRFQDSSTSVGLVAGSPSTRIRRQADNVVLKSTSQAGDTLNDVIQ 60

Qy         61 DPTRRNKLINDNNLLKGIIMGRDGPVPSSRELIVRPDTLRAIINNRATIETTTMEAEFTE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DPTRRNKLINDNNLLKGIIMGRDGPVPSSRELIVRPDTLRAIINNRATIETTTMEAEFTE 120

Qy        121 TLMESNYNSASVKVSAPFITANSEYSESSSFKNTETEKSMYTSSRYLFPQGRIDFTTPDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TLMESNYNSASVKVSAPFITANSEYSESSSFKNTETEKSMYTSSRYLFPQGRIDFTTPDS 180

Qy        181 GFDDVIKLSPQFTSGVQAALAKATGTEKREALQNLFQEYGHVFRTKVHIGGVLSAHTMET 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GFDDVIKLSPQFTSGVQAALAKATGTEKREALQNLFQEYGHVFRTKVHIGGVLSAHTMET 240

Qy        241 FSRSENETEVKQDVKAGLEGAVKGWGGGATAGHGNTQGTITTSQNRKLNVKYIVNGGDYT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FSRSENETEVKQDVKAGLEGAVKGWGGGATAGHGNTQGTITTSQNRKLNVKYIVNGGDYT 300

Qy        301 KIQNTEEWVASTNQSEHWRVIEVTEVTAVADLLPQPIRGQVKDLLKPLLGKWVDVEKVPG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KIQNTEEWVASTNQSEHWRVIEVTEVTAVADLLPQPIRGQVKDLLKPLLGKWVDVEKVPG 360

Qy        361 LESLPVSVYRPKGAIPAGWFWLGDTADASKALLVKPTLPARSGRNPALTSLHQGSGMTEQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LESLPVSVYRPKGAIPAGWFWLGDTADASKALLVKPTLPARSGRNPALTSLHQGSGMTEQ 420

Qy        421 PFVDLPQYQYLSTYFGSFAHDTPPGSTLRGLRPDHVLPGRYEMHGDTISTAVYVTRPVDV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 PFVDLPQYQYLSTYFGSFAHDTPPGSTLRGLRPDHVLPGRYEMHGDTISTAVYVTRPVDV 480

Qy        481 PFPEDECFDLKSLVRVKLPGSGNPPKPRSALKKSMVLFDSGEK 523
              |||||||||||||||||||||||||||||||||||||||||||
Db        481 PFPEDECFDLKSLVRVKLPGSGNPPKPRSALKKSMVLFDSGEK 523

Centre for Advanced Molecular Imaging suggests expressing the genes for these pleurotolysins in plants to kill pests (pg 2, paragraph 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the nucleic acids encoding the Cry34/35 Ab1 binary toxin, as taught by Bing et al, with nucleic acids encoding pleurotolysin A and B.  One of ordinary skill in the art would have been motivated to do so because Centre for Advanced Molecular Imaging suggests expressing the genes for these pleurotolysins in plants to kill pests (pg 2, paragraph 4). 
The resulting plants would be inherently protected against pests, including herbivorous insects, larvae and imagos, Western corn rootworm, and larvae thereof because the instant specification teaches that these proteins inherently are toxic to the herbivorous pest Western corn rootworm (II on pg 35).  
Alternately, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the pleurotolysin A and B to plants to control pests.  One of ordinary skill in the art would have been motivated to do so because the pleurotolysin A/B pore-forming complexes form on the outside of cells and liposomes (Lukoyanova et al, pg 11, paragraph 1);  thus, one of ordinary skill in the art would know that the pleurotolysin proteins do not need to be expressed within a cell to function in pore-formation.  One of ordinary skill in the art would try varying ratios of pleurotolysin A to pleurotolysin B using methods routine in the art to find the ratio that is optimal for pesticidal activity;  those ratios would include one of 3:1 or more. 
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  are rejected under 35 U.S.C. 103(a) as being unpatentable over Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging as applied to claims 33, 39, 46, 49, 51-53, 56, 58-60, 62, 71-72 and 74 above, and further in view of Bhat et al (2013, J. Lipid Res. 54:2933-2943).
The claims are drawn to a method comprising expressing a pleurotolysin A with 95%-100% identity to SEQ ID NO:2 and a pleurotolysin B with 95%-100% identity to SEQ ID NO:4 in a plant, including corn.
The teachings of Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging are discussed above.  Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging do not teach a pleurotolysin A with 100% identity to SEQ ID NO:2.
Bhat et al teach a pleurotolysin A ortholog from P. eryngii that has  100% identity to SEQ ID NO:2 (Figure 1):  
T2HUL2_PLEER
ID   T2HUL2_PLEER            Unreviewed;       138 AA.
AC   T2HUL2;
DT   13-NOV-2013, integrated into UniProtKB/TrEMBL.
DT   13-NOV-2013, sequence version 1.
DT   12-AUG-2020, entry version 11.
DE   SubName: Full=Pe.pleurotolysin A {ECO:0000313|EMBL:BAN83906.1};
GN   Name=Pe.PlyA {ECO:0000313|EMBL:BAN83906.1};
OS   Pleurotus eryngii (Boletus of the steppes).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Agaricomycotina; Agaricomycetes;
OC   Agaricomycetidae; Agaricales; Pleurotaceae; Pleurotus.
OX   NCBI_TaxID=5323 {ECO:0000313|EMBL:BAN83906.1};
RN   [1] {ECO:0000313|EMBL:BAN83906.1}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=23918047; DOI=10.1194/jlr.D041731;
RA   Bhat H.B., Kishimoto T., Abe M., Makino A., Inaba T., Murate M., Dohmae N.,
RA   Kurahashi A., Nishibori K., Fujimori F., Greimel P., Ishitsuka R.,
RA   Kobayashi T.;
RT   "Binding of a pleurotolysin ortholog from Pleurotus eryngii to
RT   sphingomyelin and cholesterol-rich membrane domains.";
RL   J. Lipid Res. 54:2933-2943(2013).
RN   [2] {ECO:0000313|EMBL:BAN83906.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Kurahashi A., Sato M., Kobayashi T., Nishibori K., Fujimori F.;
RT   "Homologous genes, Pe.pleurotolysin A and Pe.ostreolysin, are both
RT   specifically and highly expressed in primordia and young fruiting bodies of
RT   Pleurotus eryngii.";
RL   Mycoscience 55:113-117(2014).
CC   -!- SIMILARITY: Belongs to the aegerolysin family.
CC       {ECO:0000256|ARBA:ARBA00010795}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AB777517; BAN83906.1; -; mRNA.
DR   SMR; T2HUL2; -.
DR   GO; GO:0019836; P:hemolysis by symbiont of host erythrocytes; IEA:InterPro.
DR   InterPro; IPR009413; Aegerolysin-typ.
DR   Pfam; PF06355; Aegerolysin; 1.
DR   PIRSF; PIRSF007951; PIRSF007951; 1.
PE   2: Evidence at transcript level;
SQ   SEQUENCE   138 AA;  15077 MW;  D883460E6373D68C CRC64;

  Query Match             100.0%;  Score 749;  DB 31;  Length 138;
  Best Local Similarity   100.0%;  
  Matches  138;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAYAQWVIIIIHNVGSKDVKIVNLKPSWGKLHADGDKDTEVSASKYEGTVIKPDEKLQIN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAYAQWVIIIIHNVGSKDVKIVNLKPSWGKLHADGDKDTEVSASKYEGTVIKPDEKLQIN 60

Qy         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKANTWTVSGSNTKWMIEYSGQN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKANTWTVSGSNTKWMIEYSGQN 120

Qy        121 LDSGALGTITVDTLKKGN 138
              ||||||||||||||||||
Db        121 LDSGALGTITVDTLKKGN 138

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the pleurotolysin A in the plants taught by Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging with the pleurotolysin A described in Bhat et al.  One of ordinary skill in the art would have been motivated to do so because selection of one pleurotolysin A over another is a design choice;  one of ordinary skill in the art would expect two such highly similar proteins, differing in only two amino acids, to behave similarly, given they both have all amino acids critical for function (Bhat et al, Figure 1).
Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  are rejected under 35 U.S.C. 103(a) as being unpatentable over Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging as applied to claims 33, 39, 46, 49, 51-53, 56, 58-60, 62, 71-72 and 74 above, and further in view of Ota et al (2013, Biochimie 95:1855-1864, including supplemental material).
The claims are drawn to a method comprising expressing an ostreolysin with 95%-100% identity to SEQ ID NO:1 and a pleurotolysin B with 95%-100% identity to SEQ ID NO:4 in a plant, including corn.
The teachings of Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging are discussed above.  Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging do not teach use of a nucleic acid encoding ostreolysin.
Ota et al teach an ostreolysin with 100% identity to SEQ ID NO:1 (Figure S3):  
ID   OLYA6_PLEOS             Reviewed;         138 AA.
AC   P83467; M4QNV2;
DT   01-NOV-2002, integrated into UniProtKB/Swiss-Prot.
DT   16-OCT-2013, sequence version 2.
DT   23-FEB-2022, entry version 43.
DE   RecName: Full=Ostreolysin A6;
GN   Name=OlyA6;
OS   Pleurotus ostreatus (Oyster mushroom) (White-rot fungus).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Agaricomycotina; Agaricomycetes;
OC   Agaricomycetidae; Agaricales; Pleurotaceae; Pleurotus.
OX   NCBI_TaxID=5322;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA], AND FUNCTION.
RX   PubMed=23806422; DOI=10.1016/j.biochi.2013.06.012;
RA   Ota K., Leonardi A., Mikelj M., Skocaj M., Wohlschlager T., Kunzler M.,
RA   Aebi M., Narat M., Krizaj I., Anderluh G., Sepcic K., Macek P.;
RT   "Membrane cholesterol and sphingomyelin, and ostreolysin A are obligatory
RT   for pore-formation by a MACPF/CDC-like pore-forming protein, pleurotolysin
RT   B.";
RL   Biochimie 95:1855-1864(2013).
RN   [2]
RP   PROTEIN SEQUENCE OF 2-51, FUNCTION, SUBUNIT, AND DEVELOPMENTAL STAGE.
RC   STRAIN=Plo 5; TISSUE=Fruiting body;
RX   PubMed=12020804; DOI=10.1016/s0304-4165(02)00190-3;
RA   Berne S., Krizaj I., Pohleven F., Turk T., Macek P., Sepcic K.;
RT   "Pleurotus and Agrocybe hemolysins, new proteins hypothetically involved in
RT   fungal fruiting.";
RL   Biochim. Biophys. Acta 1570:153-159(2002).
CC   -!- FUNCTION: Has hemolytic activity against bovine erythrocytes at
CC       nanomolar concentrations in vitro. Promotes active pleurotolysin B
CC       (PlyB)-dependent permeabilization of membranes rich in cholesterol and
CC       sphingomyelin. May play an important role in the initial phase of
CC       fungal fruiting. {ECO:0000269|PubMed:12020804,
CC       ECO:0000269|PubMed:23806422}.
CC   -!- SUBUNIT: Monomer. {ECO:0000269|PubMed:12020804}.
CC   -!- DEVELOPMENTAL STAGE: Expression begins during formation of the
CC       primordia, increases remarkably as the fruiting bodies develop and
CC       declines as they mature. {ECO:0000269|PubMed:12020804}.
CC   -!- SIMILARITY: Belongs to the aegerolysin family. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KC012711; AGH25589.1; -; mRNA.
DR   PDB; 6MYI; X-ray; 1.15 A; A/B/C/D=1-138.
DR   PDB; 6MYJ; X-ray; 1.33 A; A/B/C/D=1-138.
DR   PDB; 6MYK; X-ray; 1.80 A; A/B/C/D=1-138.
DR   PDBsum; 6MYI; -.
DR   PDBsum; 6MYJ; -.
DR   PDBsum; 6MYK; -.
DR   SMR; P83467; -.
DR   TCDB; 1.C.119.1.2; the aegerolysin (aegerolysin) family.
DR   TCDB; 1.C.97.3.2; the pleurotolysin pore-forming (pleurotolysin) family.
DR   VEuPathDB; FungiDB:PLEOSDRAFT_1090164; -.
DR   GO; GO:0019836; P:hemolysis by symbiont of host erythrocytes; IEA:InterPro.
DR   InterPro; IPR009413; Aegerolysin-typ.
DR   Pfam; PF06355; Aegerolysin; 1.
DR   PIRSF; PIRSF007951; PIRSF007951; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Cytolysis; Direct protein sequencing; Hemolysis.
FT   INIT_MET        1
FT                   /note="Removed"
FT                   /evidence="ECO:0000269|PubMed:12020804"
FT   CHAIN           2..138
FT                   /note="Ostreolysin A6"
FT                   /id="PRO_0000156988"
FT   STRAND          6..13
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          15..17
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          19..33
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          36..40
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   HELIX           43..45
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   TURN            46..48
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          56..62
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   TURN            65..68
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          71..78
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   TURN            80..84
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          86..94
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          96..98
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          102..106
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          112..117
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          122..124
FT                   /evidence="ECO:0007829|PDB:6MYI"
FT   STRAND          127..135
FT                   /evidence="ECO:0007829|PDB:6MYI"
SQ   SEQUENCE   138 AA;  15093 MW;  F2A51BD2DC21426A CRC64;

  Query Match             100.0%;  Score 748;  DB 1;  Length 138;
  Best Local Similarity   100.0%;  
  Matches  138;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAYAQWVIIIIHNVGSQDVKIKNLKASWGKLHADGDKDAEVSASNYEGKIVKPDEKLQIN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAYAQWVIIIIHNVGSQDVKIKNLKASWGKLHADGDKDAEVSASNYEGKIVKPDEKLQIN 60

Qy         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKTNTWTVSGSNTKWMIEYSGQN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ACGRSDAAEGTTGTFDLVDPADGDKQVRHFYWDCPWGSKTNTWTVSGSNTKWMIEYSGQN 120

Qy        121 LDSGALGTITVDTLKKGN 138
              ||||||||||||||||||
Db        121 LDSGALGTITVDTLKKGN 138

Ota et al teach that ostreolysin is homologous to pleurotolysin A (pg 1858, left column, paragraph 4) and interacts with pleurotolysin B to form pores (paragraph spanning the columns on pg 1858).  Ota et al teach primers used for cloning the ostreolysin gene (Table S1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the pleurotolysin A in the plants taught by Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging with the ostreolysin described in Ota et al.  One of ordinary skill in the art would have been motivated to do so because like pleurotolysin A, ostreolysin forms pores with pleurotolysin B (Ota et al, paragraph spanning the columns on pg 1858).  Thus, one of skill in the art would expect that ostreolysin could be substituted for pleurotolysin B in the plants of Centre for Advanced Molecular Imaging and that the plants would still kill or control pests.
Claims 57 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  are rejected under 35 U.S.C. 103(a) as being unpatentable over Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging as applied to claims 33, 39, 46, 49, 51-53, 56, 58-60, 62, 71-72 and 74 above, and further in view of Perlak et al (1993, Plant Mol. Biol. 22:313-321).
The claims are drawn to a method comprising expressing a pleurotolysin A with 95% identity to SEQ ID NO:2 and a pleurotolysin B with 95%-100% identity to SEQ ID NO:4 in a potato plant.
The teachings of Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging are discussed above.  Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging do not teach expressing pleurotolysin A and pleurotolysin B in potato.
Perlak et al teach transformation of potato with a nucleic acid encoding CryIIIA (pg 315, left column, paragraph 2, to pg 316, left column, paragraph 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to transform potato plants with nucleic acid encoding pleurotolysin A and pleurotolysin B to make plants like the maize plants taught by Bing et al in view of Lukoyanova et al, Sakurai et al, Sakurai et al, and Centre for Advanced Molecular Imaging.  One of ordinary skill in the art would have been motivated to do so because potato is subject pest damage (Perlak et al, pg 313);  on of ordinary skill in the art would want to control the damage to reduce growing costs.  
The resulting plants would be inherently protected against pests, including herbivorous insects, larvae and imagos, and Colorado potato beetle because the instant specification teaches that these proteins inherently are toxic to the herbivorous pest Colorado potato beetle (I on pg 35).  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662